EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements on Form S-3 (No.333-210567 and No. 333-202739) and on Form S-8 (No. 333-197880) of Anworth Mortgage Asset Corporation and subsidiaries of our reports dated February28, 2017 relating to the consolidated financial statements, the financial statement schedule and the effectiveness of internal control over financial reporting, appearing in the Annual Report on Form 10-K of Anworth Mortgage Asset Corporation and subsidiaries for the year ended December31, 2016. /s/ RSM US LLP Los Angeles, California
